Exhibit 10.2

 

JONES ENERGY, INC. 2013 OMNIBUS INCENTIVE PLAN

 

EMPLOYEE RESTRICTED STOCK AWARD AGREEMENT

 

THIS EMPLOYEE RESTRICTED STOCK AWARD AGREEMENT (this “Award”) is made as of
                          , 2013 (the “Grant Date”), by and between Jones
Energy, Inc., a Delaware corporation (the “Company”), and                     
(the “Grantee”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Jones Energy, Inc. 2013 Omnibus Incentive Plan,
effective as of July 29, 2013 (the “Plan”), the Compensation Committee (the
“Committee”) of the Board of Directors of the Company (the “Board”) has
determined that it would be in the interest of the Company and its stockholders
to grant restricted shares of Company Class A Common Stock, par value $0.001 per
share (the “Common Stock”), as provided herein, in order to encourage the
Grantee to remain in the employ of the Company or its Subsidiaries, to encourage
the sense of proprietorship of the Grantee in the Company and to stimulate the
active interest of the Grantee in the development and financial success of the
Company.

 

NOW THEREFORE, the Company awards the restricted shares of Common Stock
(“Restricted Stock”) to the Grantee, subject to the following terms and
conditions of this Award:

 

1.                                      Grant of Restricted Stock.  Subject to
the terms and conditions contained herein, including, but not limited to, the
restrictions in Sections 3 and 4 of this Award, the Company hereby grants to the
Grantee an award of                                  shares of Restricted Stock
under the Plan.  Capitalized terms used, but not otherwise defined, herein shall
have the meanings set forth in the Plan.

 

2.                                      Issuance of Restricted Stock.  As of the
Grant Date, as determined by the Committee, the shares of Restricted Stock will
be (i) registered in a book entry account (“Account”) in the name of the Grantee
or (ii) evidenced by the issuance of stock certificates, which certificates will
be registered in the name of the Grantee and will bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to the
Restricted Stock, substantially in the following form:

 

The transferability of this certificate and the shares of Common Stock
represented hereby are subject to the terms, conditions and restrictions
(including forfeiture) contained in the Employee Restricted Stock Award
Agreement, effective as of                       , 2013, between Jones
Energy, Inc. and the registered owner hereof.  Copies of such Award Agreement
are on file in the offices of Jones Energy, Inc., 807 Las Cimas Parkway,
Suite 350, Austin, Texas 78746.

 

Any certificates issued that evidence the shares of Restricted Stock shall be
held in custody by the Company or, if specified by the Committee, by a third
party custodian or trustee, until the restrictions on such shares shall have
lapsed, and, as a condition of this Award, the Grantee shall deliver a stock
power, duly endorsed in blank, relating to the shares of Restricted Stock.  The

 

1

--------------------------------------------------------------------------------


 

Restricted Stock will constitute issued and outstanding shares of Common Stock
for all corporate purposes.

 

3.                                      Transfer Restrictions.  Except as
expressly provided herein, the shares of Restricted Stock are non-transferable
and may not otherwise be assigned, pledged, hypothecated or otherwise disposed
of and shall not be subject to execution, attachment or similar process.  Upon
any attempt to effect any such disposition, or upon the levy of any such
process, the award provided for herein shall immediately become null and void,
and the shares of Restricted Stock shall be immediately forfeited to the
Company.

 

4.                                      Restrictions.  The restrictions on the
shares of Restricted Stock shall lapse, and the shares shall vest, in the
following percentages on the following vesting dates:

 

(i)                                     25% on the first anniversary of the
Grant Date;

 

(ii)                                  25% on the second anniversary of the Grant
Date;

 

(iii)                               25% on the third anniversary of the Grant
Date; and

 

(iii)                               25% on the fourth anniversary of the Grant
Date; and

 

provided, however, that the Grantee is continuously employed by the Company or a
Subsidiary from the Grant Date through each of the above vesting dates.  Any
fractional shares shall be rounded-up to the next whole share (not to exceed the
total number of shares of Restricted Stock granted under this Award).  If the
Grantee does not remain continuously employed by the Company or a Subsidiary
until the vesting dates specified above, then all shares of then outstanding
Restricted Stock shall be forfeited immediately after termination of the
Grantee’s employment.

 

5.                                      Distribution Following Termination of
Restrictions.  As soon as administratively feasible following the lapse of
restrictions on the Restricted Stock in Section 4 of this Award, but no later
than 30 days after such vesting occurs, and subject to the withholding referred
to in Section 8, the Company will cause to be removed from the Account the
restrictions or, if requested in writing to the Committee, cause to be issued
and delivered to the Grantee (in certificate or electronic form) shares of
Common Stock equal to the number of shares of Restricted Stock that have vested,
less the amount of Common Stock withheld, if any (and provided that the
Restricted Stock has not been forfeited prior to the date such restrictions
lapsed).

 

6.                                      Voting and Dividend Rights.  During the
period in which the restrictions provided herein are applicable to the
Restricted Stock, the Grantee shall have the right to vote the shares of
Restricted Stock and to receive any cash dividends paid with respect thereto
unless and until forfeiture thereof.  Any dividend or distribution payable with
respect to shares of Restricted Stock that shall be paid or distributed in
shares of Common Stock shall be subject to the same restrictions provided for
herein, and the shares so paid or distributed shall be deemed Restricted Stock
subject to all terms and conditions herein.  Any dividend or distribution (other
than cash or Common Stock) payable or distributable on shares of Restricted
Stock, unless otherwise determined by the Committee, shall be subject to the
terms and conditions of this Award to the

 

2

--------------------------------------------------------------------------------


 

same extent and in the same manner as the Restricted Stock is subject; provided
that the Committee may make such modifications and additions to the terms and
conditions (including restrictions on transfer and the conditions to the timing
and degree of lapse of such restrictions) that shall become applicable to such
dividend or distribution as the Committee may provide in its absolute
discretion.

 

7.                                      Adjustments.  As provided in Section 15
of the Plan, certain adjustments may be made to the Restricted Stock upon the
occurrence of events or circumstances described in Section 15 of the Plan. 
Without limiting the generality of the foregoing, and except as otherwise
provided in the Plan, in the event of any merger, consolidation, reorganization,
recapitalization, reclassification or other capital or corporate structure
change of the Company, the securities or other consideration receivable for or
in conversion of or exchange for shares of Restricted Stock shall be subject to
the terms and conditions of this Award to the same extent and in the same manner
as the Restricted Stock is subject; provided that the Committee may make such
modifications and additions to the terms and conditions (including restrictions
on transfer and the conditions to the timing and degree of lapse of such
restrictions) that shall become applicable to the securities or other
consideration so receivable as the Committee may provide in its absolute
discretion.

 

8.                                      Tax Withholding.  The obligation of the
Company to issue and deliver to the Grantee (in certificate or electronic form)
shares of Common Stock as provided in Section 5 hereof shall be subject to the
receipt by the Company from the Grantee of any withholding taxes required as a
result of the award of the Restricted Stock or lapsing of restrictions thereon. 
Unless the Committee or the Board shall determine otherwise at any time after
the date hereof, the Grantee may satisfy all or part of such withholding tax
requirement by electing to sell to the Company a designated number of
unrestricted shares of Common Stock held by the Grantee at a price per share
equal to the Fair Market Value of such shares, provided that the aggregate value
of the shares sold does not exceed the minimum required tax withholding
obligation.

 

9.                                      Incorporation of Plan Provisions.  This
Award and the award of Restricted Stock hereunder are made pursuant to the Plan
and are subject to all of the terms and provisions of the Plan as if the same
were fully set forth herein. In the event that any provision of this Award
conflicts with the Plan, the provisions of the Plan shall control.  The Grantee
acknowledges receipt of a copy of the Plan and agrees that all decisions under
and interpretations of the Plan by the Committee shall be final, binding and
conclusive upon the Grantee.

 

10.                               No Rights to Employment.  Nothing contained in
this Award shall confer upon the Grantee any right to continued employment by
the Company or any Subsidiary of the Company, or limit in any way the right of
the Company or any Subsidiary to terminate or modify the terms of the Grantee’s
employment at any time.

 

11.                               Notice.  Unless the Company notifies the
Grantee in writing of a different procedure, any notice or other communication
to the Company with respect to this Award shall be in writing and shall be
delivered personally or sent by first class mail, postage prepaid to the
following address:

 

3

--------------------------------------------------------------------------------


 

Jones Energy, Inc.

807 Las Cimas Parkway, Suite 350

Austin, Texas 78746

Attn: Corporate Secretary

 

Any notice or other communication to the Grantee with respect to this Award
shall be in writing and shall be delivered personally, or shall be sent by first
class mail, postage prepaid, to the Grantee’s address as listed in the records
of the Company on the Grant Date, unless the Company has received written
notification from the Grantee of a change of address.

 

12.                               Miscellaneous.

 

(a)                                 THIS AWARD SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICT OF LAWS.

 

(b)                                 This Award shall be binding upon and inure
to the benefit of the Company and its successors and assigns.

 

(c)                                  The granting of this Award shall not give
the Grantee any rights to similar grants in future years.

 

(d)                                 If any term or provision of this Award
should be invalid or unenforceable, such provision shall be severed from this
Award, and all other terms and provisions hereof shall remain in full force and
effect.

 

(e)                                  This Award, including the relevant
provisions of the Plan, constitutes the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, both written and oral, with respect to the subject hereof. 
This Award may not be amended, except by an instrument in writing signed by the
Company and the Grantee.

 

(f)                                   This Award may be executed in one or more
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.

 

4

--------------------------------------------------------------------------------


 

 

JONES ENERGY, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

The Grantee acknowledges receipt of a copy of the Plan, represents that he or
she is familiar with the terms and provisions thereof, and hereby accepts this
Award subject to all of the terms and provisions hereof and thereof.

 

 

 

GRANTEE

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------